Opinion of the Court
FLETCHER, Chief Judge:
The appellant was tried at a general court-martial composed of a military judge alone. He was convicted pursuant to his pleas of two specifications of destruction of property, one specification of disrespect to a superior non-commissioned officer, and one specification of housebreaking, in violation of Articles 108, 91 and 130, Uniform Code of Military Justice, 10 U.S.C. §§ 908, 891 and 930, respectively. The sentence adjudged was a bad-conduct discharge, total forfeitures, and confinement at hard labor for 7 months. The convening authority approved this sentence except for forfeitures in excess of $240.00 per month for 8 months. The Navy Court of Military Review affirmed the findings and sentence.
We granted review on the following issue:
*263WHETHER THE COURT-MARTIAL LACKED JURISDICTION TO TRY APPELLANT AS A RESULT OF AN INVOLUNTARY ENLISTMENT AND AS A RESULT OF ENLISTMENT WHICH WAS ESSENTIALLY CONTRARY TO RECRUITING REGULATIONS AND THE RESULT OF RECRUITER MISCONDUCT.
The following facts were found by the Court of Military Review or appear uncontroverted in the record of trial: The appellant was charged with burglary in Lewis County, Idaho, approximately four months prior to enlistment in the Naval Service. His parents at this time wanted him to join the service and the appellant informed his attorney of that desire. His lawyer told him that if the appellant advised the judge of his wish to join the military that “he could probably ‘get off’ with probation.” Lightfoot was adjudicated a juvenile and placed on probation. The recruiter was not involved in these proceedings up to that time and subsequently processed the appellant’s enlistment without knowledge that the proceedings had been dismissed against the accused on March 24, 1975, contingent on his entrance into the military service. He was enlisted on April 28, 1975. The Navy Court of Military Review concluded that the appellant had proposed through his attorney to the civilian court that military service be an alternative to civil probation.
Appellant’s defense counsel cites United States v. Catlow, 23 U.S.C.M.A. 142, 48 C.M.R. 758 (1974), for the proposition that the enlistment previously described was involuntary and not a lawful basis for court-martial jurisdiction. We believe it would be unreasonable to extend Catlow to embrace the situation in which a criminal defendant, on the advice of counsel, instigates the proposal of military service as an alternative choice to confinement.1 Moreover, there can be no legitimate finding of a lack of voluntariness in the sense of Catlow in the present case on the facts found by the Court of Military Review due to the total absence of intimidation or improper influence by agents of the government.2 The appellant’s enlistment was voluntary.
The other aspect of the question on jurisdiction raised by the appellant ignores the contract law principles applied in United States v. Russo, 23 U.S.C.M.A. 511, 50 C.M.R. 650, 1 M.J. 134 (1975).3 Moreover, in spite of the questionable special findings4 of the trial judge quoted in the lower court’s opinion, the Navy Court of Military Review found:
Considering all the circumstances, it is apparent that the recruiter in this instance was not guilty of any misconduct, nonfeasance or misfeasance, and certainly not guilty of any conduct which amounts to violation of the fraudulent enlistment statute, per Russo.
There exists sufficient evidence in the record of trial to justify these findings of fact by the Court of Military Review. We believe also that the government has successfully shown that the recruiter violated no criminal statute in enlisting this appellant.5 Accordingly, we find that the enlistment provided a valid basis for court-martial jurisdiction.
The decision of the United States Navy Court of Military Review is affirmed.
Judge PERRY concurs.

. See In re Grimley, 137 U.S. 147, 11 S.Ct. 54, 34 L.Ed. 636 (1890).


. See cases cited in United States v. Catlow, 23 U.S.C.M.A. 142, 48 C.M.R. 758 (1974).


. A failure to conform with applicable recruiting statutes and regulations in and of itself has been held by the Supreme Court (In re Grimley, supra), as a matter of public policy, not to void the original contract on grounds of illegality. See also United States v. Russo, 23 U.S.C.M.A. 511, 50 C.M.R. 650, 1 M.J. 134 (1975).


. These findings concern both fact and law.


. United States v. Russo, supra; United States v. Burden, 23 U.S.C.M.A. 510, 50 C.M.R. 649, 1 M.J. 89 (1975), but see In re Grimley, supra.